                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

GULSTAN E. SILVA, JR., as       )     Civil No. 15-00436 HG-KJM
Personal Representative of the  )
Estate of Sheldon Paul Haleck,  )
                                )
               Plaintiff,       )
                                )
          vs.                   )
                                )
CHRISTOPHER CHUNG; SAMANTHA     )
CRITCHLOW; and STEPHEN KARDASH, )
                                )
                                )
               Defendants.      )
                                )

ORDER DENYING PLAINTIFF’S RENEWED MOTION FOR JUDGMENT AS A MATTER
OF LAW OR, IN THE ALTERNATIVE, MOTION FOR NEW TRIAL (ECF No. 381)


       Plaintiff Gulstan E. Silva, Jr., as Personal Representative

of the Estate of Sheldon Paul Haleck, brought an action, pursuant

to 42 U.S.C. § 1983, alleging that Haleck’s rights under the

Fourth Amendment to the United States Constitution were violated

by Defendants Honolulu Police Officers Christopher Chung,

Samantha Critchlow, and Stephen Kardash.

       Specifically, Plaintiff alleged the Defendant Officers used

excessive force when they detained and arrested Haleck for

disorderly conduct.

       The Defendant Officers were called to the scene after 8:00

p.m.    Haleck was wearing dark clothing and moving about in the

dark in the middle of a busy six-lane street, in Downtown

Honolulu.    Upon arrival, the Defendant Officers repeatedly

                                  1
instructed Haleck to move out of the street, and on to the

sidewalk.    Haleck failed to comply with their commands and evaded

the Officers when they attempted to physically grab him.     The

Defendant Officers warned Haleck that they would use pepper

spray, and after that failed to deter him, an Officer warned him

he would use a Taser if Haleck failed to comply with their

commands.    Haleck continued to evade Officers and remained in the

middle of the busy street.

     The Defendant Officers used pepper spray and eventually one

Officer deployed a Taser in order to detain Haleck, but both were

ineffective.   Oncoming traffic continued to pass through the

street, including a Honolulu City Bus that drove less than 15

feet from Haleck and the Officers as they tried to catch and

detain him.

     Haleck eventually tripped and the Officers attempted to

handcuff Haleck.   Haleck physically resisted the Officers,

kicked, and flailed his body.   After he was detained, the

Officers carried Haleck from the street to the sidewalk.

     After being removed from the street, Haleck stopped

breathing.    The Officers performed CPR and called an ambulance.

An ambulance transported Haleck to the hospital where he died the

following day.   Haleck died from methamphetamine-induced excited

delirium syndrome.

     The case went to trial and the jury returned a verdict in


                                  2
favor of the Defendant Officers.

      The District Court denied Plaintiff’s Federal Rule of Civil

Procedure 50(a) Motion for Judgment as a Matter of Law.

      Plaintiff renews his Motion for Judgment as a Matter of Law

pursuant to Federal Rule of Civil Procedure 50(b) and also seeks

a new trial pursuant to Federal Rules of Civil Procedure 59 and

60.

      PLAINTIFF’S RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW

OR, IN THE ALTERNATIVE, MOTION FOR NEW TRIAL (ECF No. 381) is

DENIED.

                        PROCEDURAL HISTORY


      On October 20, 2015, Plaintiffs filed a Complaint.   (ECF No.

1).

      On March 29, 2016, Plaintiffs filed the FIRST AMENDED

COMPLAINT.   (ECF No. 31).

      On March 10, 2017, Plaintiff filed the SECOND AMENDED

COMPLAINT.   (ECF No. 189).

      On March 14, 2017, the Court issued an ORDER GRANTING, IN

PART, AND DENYING, IN PART, PLAINTIFFS’ MOTION TO DISMISS

DEFENDANTS LOUIS M. KEALOHA, IN HIS OFFICIAL CAPACITY, CHAD SANO,

REYNWOOD MAKISHI AND FRANK POJSL AND GRANTING PLAINTIFFS’ MOTION

FOR LEAVE TO FILE SECOND AMENDED COMPLAINT.   (ECF No. 192).

      On June 28, 2017, the Court issued an ORDER GRANTING

DEFENDANT LOUIS M. KEALOHA’S MOTION FOR SUMMARY JUDGMENT AND

                                   3
DENYING PLAINTIFFS’ AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT

AS TO THE LIABILITY OF DEFENDANTS CHRISTOPHER CHUNG, SAMANTHA

CRITCHLOW, STEPHEN KARDASH, LOUIS M. KEALOHA, AND CITY AND COUNTY

OF HONOLULU FOR VIOLATIONS OF CONSTITUTIONAL RIGHTS AND GRANTING

DEFENDANT CITY AND COUNTY OF HONOLULU’S AMENDED MOTION FOR

SUMMARY JUDGMENT AND GRANTING, IN PART, AND DENYING, IN PART,

DEFENDANTS CHRISTOPHER CHUNG, SAMANTHA CRITCHLOW, AND STEPHEN

KARDASH’S AMENDED MOTION FOR SUMMARY JUDGMENT.   (ECF No. 224).

     Pursuant to the Court’s June 28, 2017 Order, the only

remaining Plaintiff was Gulstan E. Silva, Jr. and the only

remaining Defendants were Christopher Chung, Samantha Critchlow,

and Stephen Kardash.   (Id.)

     The Court denied Defendants Christopher Chung, Samantha

Critchlow, and Stephen Kardash’s Motion seeking qualified

immunity.   (Id.)

     On July 10, 2017, Defendants Christopher Chung, Samantha

Critchlow, and Stephen Kardash filed a NOTICE OF INTERLOCUTORY

APPEAL.   (ECF No. 225).

     On July 10, 2018, the Ninth Circuit Court of Appeals issued

a Memorandum Opinion, affirming the District Court’s June 28,

2017 Order.   (ECF No. 241).

     On August 20, 2018, the panel denied Defendants Christopher

Chung, Samantha Critchlow, and Stephen Kardash’s Motion for

Rehearing or for Rehearing En Banc.   (ECF No. 242).


                                4
     On September 4, 2018, the Ninth Circuit Court of Appeals

denied Defendants’ motion to stay the mandate pending the United

States Supreme Court’s review of their petition for certiorari.

(ECF No. 243).

     On September 18, 2018, the Ninth Circuit Court of Appeals

issued the Mandate.    (ECF No. 244).

     On September 26, 2018, the District Court held a Status

Conference and calendared proceedings for trial.   (ECF No. 248).

     On February 21, 2019, the United States Supreme Court denied

Defendants’ petition for writ of certiorari.   (ECF No. 252).

     On May 14, 2019, the District Court held a Final Pretrial

Conference and hearing on the Parties’ Motions in Limine.   (ECF

No. 338).

     On May 17, 2019, the Court held a Further Final Pretrial

Conference and further hearing on the Parties’ Motions in Limine.

(ECF No. 344).

     On May 20, 2019, the Court held a third Final Pretrial

Conference and hearing on the Parties’ remaining Motions in

Limine.   (ECF No. 349).

     On May 21, 2019, the Court issued ORDER #1 on PLAINTIFF’S

MOTIONS IN LIMINE.    (ECF No. 351).

     On the same date, the Court issued ORDER #2 on DEFENDANTS’

MOTIONS IN LIMINE.    (ECF No. 352).

     Also on May 21, 2019, the Court held jury selection.   (ECF


                                  5
No. 353).

     On May 22, 2019, the Court held Jury Trial Day 1.    (ECF No.

355).

     On May 23, 2019, the Court held Jury Trial Day 2.    (ECF No.

357).

     On May 24, 2019, the Court issued the Parties’ STIPULATION

REGARDING SHELDON HALECK MEDICAL BILLINGS RE: MARCH 16, 2015

INCIDENT.    (ECF No. 358).

     Also on May 24, 2019, the Court held Jury Trial Day 3.      (ECF

No. 359).

     On May 29, 2019, the Court held Jury Trial Day 4.    (ECF No.

360).

     Also on May 29, 2019, the Court issued ORDER #3 ON MOTIONS

IN LIMINE.    (ECF No. 361).

     On May 30, 2019, the Court issued the Parties’ STIPULATION

REGARDING INCIDENT ON MARCH 15, 2015.    (ECF No. 362).

     Also on May 30, 2019, the Court held Jury Trial Day 5. (ECF

No. 363).

     On May 31, 2019, the Court held Jury Trial Day 6.    (ECF No.

364).

     On the same date, Defendants filed a Motion for Judgment as

a Matter of Law.    (ECF No. 365).

     On June 3, 2019, Plaintiff filed a MEMORANDUM IN SUPPORT OF

ORAL MOTION FOR JUDGMENT AS A MATTER OF LAW.    (ECF No. 366).


                                     6
     Also on June 3, 2019, the Court held a Status Conference.

(ECF No. 367).    The Court denied Plaintiff’s Motion for Judgment

as a Matter of Law.      (Id.)   The Court deferred ruling on

Defendants’ Motion for Judgment as a Matter of Law pending the

jury verdict.    (Id.)

     On June 4, 2019, the Court held Jury Trial Day 7, the Court

gave Jury Instructions, and the Jury began deliberations.        (ECF

Nos. 368, 370).

     On June 5, 2019, the Jury held deliberations Day 2.        (ECF

No. 369).

     On June 6, 2019, the Jury held deliberations Day 3 and

returned a verdict in favor of the Defendants.       (ECF Nos. 371,

372).

     On June 19, 2019, the Court issued an ORDER ON PUNITIVE

DAMAGES.    (ECF No. 377).

     On the same date, the Clerk of Court entered Judgment in

favor of the Defendants.      (ECF No. 378).

     On July 5, 2019, Plaintiff filed PLAINTIFF’S RENEWED MOTION

FOR JUDGMENT AS A MATTER OF LAW OR, IN THE ALTERNATIVE, MOTION

FOR NEW TRIAL.    (ECF No. 381).

     On August 9, 2019, Defendants filed DEFENDANTS CHRISTOPHER

CHUNG, SAMANTHA CRITCHLOW, AND STEPHEN KARDASH’S MEMORANDUM IN

OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR JUDGMENT AS A MATTER

OF LAW OR, IN THE ALTERNATIVE, MOTION FOR NEW TRIAL.       (ECF No.


                                     7
394).

     On September 5, 2019, Plaintiff filed PLAINTIFF’S REPLY

MEMORANDUM IN SUPPORT OF PLAINTIFF’S RENEWED MOTION FOR JUDGMENT

AS A MATTER OF LAW OR, IN THE ALTERNATIVE, MOTION FOR NEW TRIAL.

(ECF No. 396).

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                             BACKGROUND


     The following is a summary of the evidence presented at

trial, stated in the light most favorable to the jury’s verdict:



     The Subject Incident took place after 8:00 p.m., on March

16, 2015, on South King Street, in front of Iolani Palace in

Downtown Honolulu, Hawaii.

     Sandy Apana was an eyewitness to the incident.   She had left

work and was waiting for a Honolulu City Bus on the south side of

King Street.   (Trial Tr. Day 6 at pp. 12-13, ECF No. 397).   Apana

testified that she saw a man, later identified as Sheldon Paul

Haleck (“Haleck”), walk into the middle of South King Street.

(Id. at p. 13).   Apana testified that Haleck appeared “kind of

big,” was wearing dark colored clothing, and was moving around

and zigzagging in the middle of the street.   (Id. at pp. 13-14).

     Apana saw oncoming traffic driving down the street when


                                 8
Haleck was moving about in the middle of the street.        (Id. at pp.

13-14).    Apana called 911 because she was worried that Haleck may

cause an accident as cars were moving to avoid him, and she was

also worried that Haleck may get hit by a car himself.        (Id. at

p. 14).    Apana witnessed multiple cars drive by Haleck.      (Id. at

p. 15).    Apana saw two officers arrive at the scene and testified

that Haleck was running away from them.        (Id.)   Apana boarded the

Number 4 Honolulu City Bus and continued to observe the officers

chasing Haleck.    (Id. at p. 16).       Apana testified that while she

was on board the bus, the bus drove past Haleck and the Officers

in the middle of King Street.     (Id.)

     Chad Kumagai was another eyewitness to the incident.

Kumagai was driving south on Richards Street to take a left turn

on to King Street after 8:00 p.m.        (Trial Tr. Day 5 at p. 89, ECF

No. 386).    Traffic was backed up and Kumagai was unable to pass

through the green traffic light due to a car stopped in front of

him, which was stopped due to Haleck standing in the middle of

the street.    (Id.)   Kumagai testified that the car in front of

him eventually passed through the intersection and turned left on

King Street.    (Id. at p. 90).

     Kumagai testified that after the car drove down King Street,

he was able to see Haleck, along with two police officers, in the

middle of King Street, about 20 feet away from him.        (Id. at pp.

90, 93).    Kumagai described that the sun had completely gone down


                                     9
and there were only streetlights lighting the scene, and that the

man was wearing dark clothing.    (Id. at p. 90).   There was no

officer or car blocking the intersection at that point.     (Id. at

p. 91).    Kumagai saw a few cars drive through the intersection

and down King Street past the officers and Haleck.     (Id.)

     Defendant Officers Christopher Chung, Samantha Critchlow,

and Stephen Kardash were the first three officers called to the

scene.    The three Defendant Officers were sued in their

individual capacities for their actions in detaining and

arresting Haleck on March 16, 2015.

     Officer Christopher Chung testified that he was on duty to

patrol District 1, the Chinatown area, on March 16, 2015.       (Trial

Tr. Day 1 at pp. 95-96, ECF No. 382).    He testified that he was

in the area in Downtown Honolulu near the post office when he

received a call that there was a male in the middle of South King

Street.    (Id. at p. 104).   Chung testified that he responded to

the call and saw Haleck walking down the middle of South King

Street between the intersections of Richards Street and Merchant

Street.    (Id. at pp. 105, 150-52, 156).

     Officer Samantha Critchlow was second on the scene.       She

testified that she drove to the scene to assist Officer Chung.

She testified that as she drove down South King Street, she was

looking for the man in the street, but she did not see him given

the darkness.    She drove by both Officer Chung and Haleck and did


                                  10
not realize she missed them until she heard Officer Chung yell

for her.    (Id. at pp. 153-54; Trial Tr. Day 2 at p. 81, ECF No.

383; Trial Tr. Day 3 at p. 20, ECF No. 384).    Officer Critchlow

testified that there were other cars driving down King Street

when she drove to the scene.    (Trial Tr. Day 3 at p. 17, ECF No.

384).

     Officer Chung testified that when Officer Critchlow joined

him on the scene, Haleck was in the middle of the street, there

was traffic coming toward him and Haleck, and that Haleck was

posing a hazard to himself, Officer Chung, Officer Critchlow, and

the cars driving around them.    (Trial Tr. Day 1 at pp. 100, 110,

156, ECF No. 382).

     At the time of the incident, Haleck was approximately 6 feet

tall and weighed between 200 to 210 pounds.    (Id. at p. 157).

Officer Chung was 62 years old, was 5 feet 5 inches tall, and

weighed 125 pounds.   (Id. at pp. 145, 157).   Officer Critchlow

was 4 feet 11 inches tall and weighed 120 pounds.    (Id. at p.

157).

     Officer Chung and Officer Critchlow both instructed Haleck

to move to the sidewalk but Haleck refused to comply with their

commands.   (Id. at pp. 100, 154-55, 163; Trial Tr. Day 2 at p.

82, ECF No. 383; Trial Tr. Day 3 at p. 25, ECF No. 384).    Haleck

evaded the Officers’ efforts to physically grab him and ran away

from them to avoid being detained.    (Trial Tr. Day 1 at p. 108,


                                 11
ECF No. 382; Trial Tr. Day 2 at p. 151, ECF No. 383; Trial Tr.

Day 3 at p. 25, ECF No. 384).

     Eyewitness Chad Kumagai heard Officer Critchlow repeatedly

instruct Haleck to move to the sidewalk and to get off the

street.   (Trial Tr. Day 5 at p. 93, ECF No. 386).   Kumagai

testified that Haleck did not comply with the Officers and jogged

back and forth in the middle of King Street.    (Id.)

     Officer Critchlow attempted to grab Haleck by lunging at him

and grabbing him with both of her hands, but Haleck “juked” her

by shuffling his feet and spinning away from her.    (Trial Tr. Day

3 at p. 27, ECF No. 384).    Officer Critchlow and Officer Chung

chased Haleck but he moved and dodged them as he moved about in

the middle of King Street.    (Id. at p. 30; Trial Tr. Day 1 at pp.

108, 158-60, ECF No. 382).    Officer Chung testified that he could

hear cars passing him on the roadway as they tried to detain

Haleck.   (Trial Tr. Day 1 at p. 109, ECF No. 382; Tr. Day 2 at p.

6, ECF No. 383).

     Officer Critchlow testified that she feared for Haleck’s

safety because he was in the middle of the six-lane street, the

streetlights were dim, and people regularly drive over the speed

limit on South King Street.    (Tr. Day 2 at pp. 82-83, ECF No.

383).

     Officer Critchlow testified that as she attempted to detain

Haleck, she saw Haleck take a fighting stance, with closed fists


                                 12
and his legs spread apart, as if he was going to throw a punch.

(Id. at p. 83).

     Officer Chung and Officer Critchlow gave warnings to Haleck

that they would use pepper spray, and they did deploy pepper

spray multiple times at Haleck to try and subdue him, but the

pepper spray had no effect on Haleck.     (Trial Tr. Day 1 at pp.

110, 157, 161-63, ECF No. 382; Trial Tr. Day 2 at p. 82, ECF No.

383; Trial Tr. Day 3 at pp. 34, 48, ECF No. 384).      Eyewitness

Kumagai testified that he heard the Officers give warnings that

they would use pepper spray.    (Trial Tr. Day 5 at p. 96, ECF No.

386).    Kumagai testified that the pepper spray did not appear to

be effective and Haleck continued to evade the Officers.      (Id.)

     Officer Kardash was the third officer to respond to the

scene.    Officer Kardash testified that he heard Officer Critchlow

request backup.    (Trial Tr. Day 4 at p. 6, ECF No. 385).    Officer

Kardash testified that he drove down Richards Street and stopped

his vehicle prior to King Street.     (Id. at p. 7).   He stated that

he saw Officer Cricthlow about 30 to 40 yards away and that she

was running after Haleck.    (Id. at p. 7).   Officer Kardash saw

Officer Chung behind Officer Critchlow.     (Id. at p. 7).

     Officer Kardash saw Officer Critchlow try to grab Haleck but

noticed that Haleck was physically flailing his arms and trying

to prevent Officer Critchlow from grabbing him.     (Id. at p. 8).

Officer Kardash thought Haleck was trying to physically assault


                                 13
Officer Critchlow.    (Id. at p. 8).

     After Haleck saw Officer Kardash, he turned to walk back

toward Officer Chung, causing Officer Chung to believe Haleck was

trying to flee the scene.    (Trial Tr. Day 2 at p. 10, ECF No.

383).   Officer Kardash testified that he instructed Haleck to get

on the ground and Haleck did not comply with his commands.

(Trial Tr. Day 4 at pp. 8-9, ECF No. 385).     The pepper spray had

not stopped Haleck and the three officers were not able to catch

Haleck.   (Id.)

     Officer Chung gave two warnings to Haleck, stating that he

would deploy his Taser if Haleck did not move to the sidewalk.

(Trial Tr. Day 1 at pp. 163-64, ECF No. 382; Trial Tr. Day 3 at

p. 35, ECF No. 384).    Eyewitness Chad Kumagai testified that he

heard Officer Chung warn Haleck that he would use his Taser if

Haleck did not move to the sidewalk.     (Trial Tr. Day 5 at p. 94,

ECF No. 386).     Officer Chung testified that he deployed his Taser

for several reasons.    Haleck was posing a danger to himself and

others, the pepper spray was not working, Haleck’s evasions

prevented the Officers from grabbing him, and Haleck refused to

obey verbal commands.    (Trial Tr. Day 1 at pp. 111, 163-64, ECF

No. 382).

     The Taser was not effective.      (Trial Tr. Day 1 at pp. 117,

171, ECF No. 382).    Haleck did not suffer any neuromusclar

incapacitation, meaning his body did not seize or lock up as a


                                  14
result of the Taser, and Haleck was still moving about in the

middle of King Street.    (Id.; Trial Tr. Day 3 at pp. 38-39, ECF

No. 384).    Eyewitness Chad Kumagai testified that he observed

Officer Chung deploy the Taser, and he saw that it did not affect

Haleck.   (Trial Tr. Day 5 at pp. 94-95, ECF No. 386).

     Officer Chung and Officer Critchlow testified that they saw

the Taser probes dangling on Haleck’s clothing, and they did not

believe the probes penetrated Haleck’s skin or caused any

electric shock.    (Trial Tr. Day 1 at pp. 116-17, 170-71, ECF No.

382; Trial Tr. Day 3 at p. 36, ECF No. 384).     Officers Chung and

Critchlow testified that the Taser made a clicking sound, which

they knew from their training meant that the Taser had not

created an electric current.    (Trial Tr. Day 1 at pp. 116-17,

170-71, ECF No. 382; Trial Tr. Day 3 at p. 46, ECF No. 384).

     Officer Kardash testified that Haleck then started running

toward him and that he thought Haleck was going to tackle him or

assault him.    (Trial Tr. Day 4 at p. 9, ECF No. 385).   Officer

Kardash testified that he pushed Haleck in an attempt to detain

him but Haleck “physically resisted my push, pushed me back, and

kept his balance.”    (Id. at p. 14).   Officer Kardash testified

that he then used pepper spray toward Haleck but it was not

effective.    (Id. at pp. 14-15, 41-42).

     Officer Chung then deployed the Taser a second time and

pulled the trigger one additional time, but, again, the Taser did


                                 15
not affect Haleck.    (Trial Tr. Day 1 at pp. 113-15, 168-71, ECF

No. 382; Trial Tr. Day 4 at pp. 16, 46, ECF No. 385).      Officer

Kardash testified that he heard clicking sounds from the Taser,

which indicated that it was not conducting electricity.      (Trial

Tr. Day 4 at p. 46, ECF No. 385).

     Officer Kardash saw a large Honolulu City Bus drive by the

Officers and Haleck on King Street during the second Taser

deployment.    (Id. at p. 22).   During his testimony, Officer

Kardash pointed to the bus that is visible on the second Taser

video, Trial Exhibit 24.    (Id. at p. 45).   He identified the

Honolulu City Bus driving through the scene.     (Id.)   Officer

Kardash explained that the city bus was approximately 10 to 15

feet from him.    (Id. at p. 48).    Officer Kardash testified that

he felt there was an immediate threat to Haleck, himself, and the

other Officers because of the city bus that passed through the

scene and they “were all in danger of being run over by a car.”

(Id. at pp. 27, 48).

     Eyewitness Kumagai also observed the Honolulu City Bus drive

down King Street past the Officers and Haleck.     (Id. at p. 91).

Eyewitness Sandy Apana testified that she was actually a

passenger on the Honolulu City Bus, observing as it drove through

the scene.    (Trial Tr. Day 6 at p. 16, ECF No. 397).

     Kumagai testified that he was concerned for the safety of

Haleck and the Officers given the traffic, the dark clothes that


                                    16
Haleck was wearing, and the minimal lighting at the time.     (Trial

Tr. Day 5 at p. 93, ECF No. 386).

     Officer Chung testified that eventually Haleck’s shorts fell

down and tripped him, causing Haleck to fall to the ground.

(Trial Tr. Day 2 at pp. 13-14, ECF No. 383).    Officer Chung

identified Haleck tripping in the video, Trial Exhibit 24.      (Id.)

     After Haleck fell, the Officers tried to detain Haleck.

(Id. at p. 14).   Haleck struggled with the Officers, tried to

push himself up, and was “flailing, kicking, rolling around.”

(Id. at p. 15; Trial Tr. Day 3 at p. 49, ECF No. 384; Trial Tr.

Day 4 at pp. 16-17, ECF No. 385).

     Officers Reynwood Makishi and Chad Sano arrived on the scene

and observed Officers Chung, Critchlow, and Kardash physically

struggling to detain Haleck.   (Trial Tr. Day 3 at p. 159, ECF No.

384).   Officer Makishi testified that Haleck was physically

resisting, kicking and thrashing his legs, and screaming.     (Id.

at pp. 159, 168).   Officer Makishi testified Haleck displayed

remarkable physical strength and endurance when the Officers

tried to detain him.   (Id. at p. 169).   Handcuffs and leg

shackles were applied to Haleck and he was carried from the

street onto the sidewalk.   (Trial Tr. Day 2 at p. 19, ECF No.

383; Trial Tr. Day 3 at pp. 52, 160, ECF No. 384).    Haleck was

arrested for disorderly conduct.     (Trial Tr. Day 4 at p. 18, ECF

No. 385).


                                17
     Officer Makishi testified that after Haleck was on the

sidewalk he suddenly stopped screaming and did not appear to be

breathing.   (Trial Tr. Day 3 at p. 160, ECF No. 384).    Officer

Makishi immediately called for an ambulance.     (Id. at p. 161).

Officer Makishi performed cardiopulmonary resuscitation (“CPR”)

with other officers until the EMTs arrived.    (Id. at pp. 162,

174-75).   Officer Makishi also placed the pads of an automated

external defibrillator (“AED”) on Haleck’s chest and the machine

advised not to shock Haleck but to continue with CPR.     (Id. at p.

177).

     Haleck was transported to Queen’s Medical Center where he

was examined by Dr. Irminne Van Dyken.   (Trial Tr. Day 2 at p.

101, ECF No. 383).   Dr. Van Dyken testified that Haleck tested

positive for methamphetamine.   (Id. at p. 132).    Haleck died the

following day.

     Dr. Christopher Happy, the Chief Medical Examiner for the

City and County of Honolulu, conducted an autopsy.     (Trial Tr.

Day 1 at p. 51, ECF No. 382).   Dr. Happy testified that

methamphetamine intoxication was a major contributing factor to

Haleck’s cause of death.   (Id. at pp. 54-55).    Dr. Happy

explained that Haleck had a number of contributing causes

including hypertensive cardiovascular disease, rhabdomyolysis

with metabolic and respiratory acidosis, and acute renal failure.

(Id. at p. 54).   Dr. Happy testified that the use of a Taser did


                                18
not play any part in Haleck’s death.    (Id. at p. 58).

     Emergency Room physician Dr. Stacey Hail testified as an

expert.   Dr. Hail testified that Haleck died from

methamphetamine-induced excited delirium syndrome.    (Trial Tr.

Day 5 at pp. 35-41, ECF No. 386).    She testified that the

deployment of the Taser did not contribute to Haleck’s death.

(Id. at p. 28).   She testified that there was no evidence that

Haleck had been electrocuted by the Taser and that even if he

had, a Taser does not cause cardiac arrest.    (Id. at pp. 25-28).

Dr. Hail also testified that the Officers’ use of the pepper

spray did not contribute to Haleck’s death.    (Id. at p. 22).

     Dr. John J. Peters, Jr., Ph.D., also testified as an expert

in the fields of law enforcement training and police practices.

(Trial Tr. Day 5 at p. 101, ECF No. 386).     Dr. Peters testified

that the Defendant Officers’ use of force complied with national

standards and guidelines given the immediate threat that Haleck

posed to himself, the Officers, and others.    (Id. at pp. 128-

129).


                        STANDARDS OF REVIEW


RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW

     Pursuant to Federal Rule of Civil Procedure 50(b), a party

may file a renewed motion for judgment as a matter of law.    Rule

50(b) provides:


                                19
     (b)   Renewing the Motion After Trial; Alternative
           Motion for a New Trial

     If the court does not grant a motion for judgment as a
     matter of law made under Rule 50(a), the court is
     considered to have submitted the action to the jury
     subject to the court’s later deciding the legal
     questions raised by the motion. No later than 28 days
     after the entry of judgment—or if the motion addresses
     a jury issue not decided by a verdict, no later than 28
     days after the jury was discharged—the movant may file
     a renewed motion for judgment as a matter of law and
     may include an alternative or joint request for a new
     trial under Rule 59. In ruling on the renewed motion,
     the court may:

           (1)   allow judgment on the verdict, if the jury
                 returned a verdict;

           (2)   order a new trial; or

           (3)   direct the entry of judgment as a matter of
                 law.

     Fed. R. Civ. P. 50(b).


MOTION FOR NEW TRIAL

     A motion for a new trial is governed by Federal Rule of

Civil Procedure 59.    Fed. R. Civ. P. 59 provides:

     New Trial; Altering or Amending a Judgment

     (a)   In General.

                 (1)   Grounds for New Trial. The court may,
                       on motion, grant a new trial on all or
                       some of the issues—and to any party—as
                       follows:

                       (A)   after a jury trial, for any reason
                             for which a new trial has
                             heretofore been granted in an
                             action at law in federal court.

     Fed. R. Civ. P. 59(a)(1)(A).

                                   20
     A trial court may grant a new trial based upon insufficiency

of the evidence “only if the jury’s verdict was against the clear

weight of the evidence.”   Tortu v. Las Vegas Metro. Police Dep’t,

556 F.3d 1075, 1083 (9th Cir. 2009).    A new trial may not be

granted simply because the court would have arrived at a

different verdict.   Martin v. Cal. Dep’t of Veterans Affairs, 560

F.3d 1042, 1046 (9th Cir. 2009).

     The standards for granting new trials pursuant to Federal

Rules of Civil Procedure 59 and 60 are essentially the same.

Wharf v. Burlington N. R.R. Co., 60 F.3d 631, 637 (9th Cir.

1995).   A new trial is properly granted where a party can provide

by clear and convincing evidence that the verdict was obtained

through fraud, misrepresentation or other misconduct and where

the party can establish that the conduct complained of prevented

the losing party from fully and fairly presenting his case.      Id.


                             ANALYSIS

I.   Plaintiff’s Renewed Motion For Judgment As A Matter Of Law
     Pursuant To Federal Rule Of Civil Procedure 50(b)


     Pursuant to the Federal Rules of Civil Procedure, a Rule

50(b) Motion for Judgment as a Matter of Law is not a

freestanding motion, but rather is a renewed Fed. R. Civ. P.

50(a) Motion.   Seungtae Kim v. BMW Fin. Servs. NA, LLC, 142

F.Supp.3d 935, 941 (C.D. Cal. 2015).    The party must first make a

Rule 50(a) motion for judgment as a matter of law before the case

                                21
is submitted to the jury.   If the judge denies the motion, and if

the jury then returns a verdict against the moving party, the

party may renew its motion pursuant to Rule 50(b).    EEOC v. Go

Daddy Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009).

     On June 3, 2019, Plaintiff filed a Memorandum in Support of

an Oral Motion for Judgment as a Matter of Law pursuant to Fed.

R. Civ. P. 50(a).   (ECF No. 366).   Plaintiff raised three

arguments:

     (1)   Plaintiff argued that the Ninth Circuit Court of
           Appeals’ Unpublished Memorandum Opinion dated July 10,
           2018, which affirmed the District Court’s June 28, 2017
           Order on summary judgment, should be treated as “law of
           the case.” Plaintiff argued that the District Court
           should ignore the actual facts presented at trial and
           rely on cherry-picked statements made by the Ninth
           Circuit Court of Appeals, based on facts that were
           disputed and construed in the light most favorable to
           the Plaintiff, to rule in favor of Plaintiff at trial;

     (2)   Plaintiff argued that based on the evidence at trial,
           the District Court should find that the Defendants’ use
           of force was unreasonable;

     (3)   Plaintiff argued that he was entitled to punitive
           damages.

     Here, Plaintiff continues to advance the first two

arguments, but has abandoned his claim for punitive damages.


     A.    The District Court Must View The Evidence In The Light
           Most Favorable To Defendants In Reviewing Plaintiff’s
           Motion


     A jury’s verdict must be upheld against a motion for

judgment as a matter of law if it is supported by substantial


                                22
evidence.   Wallace v. City of San Diego, 479 F.3d 616, 624 (9th

Cir. 2007).   Substantial evidence is evidence adequate to support

the jury’s conclusion, even if it is also possible to draw a

contrary conclusion from the same evidence.   Id.

     The District Court reviews all the evidence in the record

when analyzing a motion for judgment as a matter of law.        Reeves

v. Sanderson Plumbing Products, Inc. 530 U.S. 133, 150 (2000).

The District Court must view the evidence in the light most

favorable to the nonmoving party and draw all reasonable

inferences in that party’s favor when reviewing a Rule 50 motion.

Josephs v. Pac. Bell, 443 F.3d 1050, 1062 (9th Cir. 2006).

     Judgment as a matter of law may only be granted when the

evidence permits just one reasonable conclusion, and that

conclusion is contrary to the jury’s verdict.   Wallace, 479 F.3d

at 624.   “While the court must review the entire evidentiary

record, it must disregard all evidence favorable to the moving

party that the jury is not required to believe.”    Id.   The

evidence is stated in the light most favorable to upholding the

jury’s verdict.   Kimes v. Haw. Dep’t of Educ., Civ. No. 16-00264

JMS-RLP, 2018 WL 3058856, *1 (D. Haw. June 20, 2018).


     B.     Plaintiff Misunderstands The Law Of The Case Doctrine


     Plaintiff fundamentally misunderstands both the law of the

case and appellate precedent.


                                 23
     On June 28, 2017, the District Court issued an ORDER

GRANTING DEFENDANT LOUIS M. KEALOHA’S MOTION FOR SUMMARY JUDGMENT

AND DENYING PLAINTIFFS’ AMENDED MOTION FOR PARTIAL SUMMARY

JUDGMENT AS TO THE LIABILITY OF DEFENDANTS CHRISTOPHER CHUNG,

SAMANTHA CRITCHLOW, STEPHEN KARDASH, LOUIS M. KEALOHA, AND CITY

AND COUNTY OF HONOLULU FOR VIOLATIONS OF CONSTITUTIONAL RIGHTS

AND GRANTING DEFENDANT CITY AND COUNTY OF HONOLULU’S AMENDED

MOTION FOR SUMMARY JUDGMENT AND GRANTING, IN PART, AND DENYING,

IN PART, DEFENDANTS CHRISTOPHER CHUNG, SAMANTHA CRITCHLOW, AND

STEPHEN KARDASH’S AMENDED MOTION FOR SUMMARY JUDGMENT.   (ECF No.

224).

     In the Order, the District Court denied qualified immunity

to Defendant Officers Christopher Chung, Samantha Critchlow, and

Stephen Kardash based on the disputes of fact in the record.

(Id. at pp. 35-36).   The Court, construing the record in the

light most favorable to the Plaintiff, found that there were

genuine issues of material fact that prevented the District Court

from granting the Defendant Officers’ qualified immunity on

Plaintiff’s claim for excessive force.   (Id.)

     The Defendant Officers appealed the District Court’s denial

of qualified immunity.   An order denying qualified immunity on

summary judgment may be immediately appealed under the collateral

order doctrine.    KRL v. Estate of Moore, 512 F.3d 1184, 1188-89

(9th Cir. 2008).


                                 24
       The Appellate Court’s review of the District Court’s denial

of qualified immunity is limited.     Plumhoff v. Rickard, 572 U.S.

765, 771-73 (2014).    Appellate courts must “view the facts in the

light most favorable to the nonmoving party” when reviewing an

interlocutory appeal on the issue of qualified immunity.      Id.   at

768.

       The District Court’s ruling denying summary judgment has no

bearing on the Rule 50(b) Motion.     The District Court does not

construe this record in a Rule 50(b) Motion in the light most

favorable to Plaintiff, but rather the exact opposite.     The Court

construes the record in the light most favorable to the

Defendants.    Plaintiff’s attempt to ignore the standard of review

pursuant to Fed. R. Civ. P. 50 is not well taken.

       The Ninth Circuit Court of Appeals, sitting en banc,

recently addressed the nonsensical nature of Plaintiff’s argument

concerning the law of the case doctrine in Peralta v. Dillard,

744 F.3d 1076, 1088 (9th Cir. 2014) (en banc).     The Appellate

Court explained, as follows:

       Peralta argues that the law of the case doctrine
       precluded the district court from granting [Defendants]
       judgment as a matter of law because it had previously
       refused to grant them summary judgment. But the denial
       of a summary judgment motion is never law of the case
       because factual development of the case is still
       ongoing. Denial of summary judgment may result from a
       factual dispute at the time. That dispute may
       disappear as the record develops....

       Pretrial rulings, often based on incomplete
       information, don’t bind district judges for the

                                 25
     remainder of the case. Given the nature of such
     motions, it could not be otherwise. At the summary
     judgment stage, for example, trial courts ask only
     whether there could be a material issue of fact. They
     must draw all inferences in the non-movant’s favor, see
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106
     S.Ct. 2505, 91 L.Ed.2d 202 (1986), and rest their
     rulings on the evidence that they think could be
     introduced at trial. But when considering whether to
     grant judgment as a matter of law, they look at the
     evidence actually introduced at trial.

     It makes no sense to say that a ruling that the
     plaintiff could hypothetically prove some set of facts
     that would support his claim prevents a district court
     from later finding that the plaintiff had not, in fact,
     proven those facts.

     Peralta, 744 F.3d at 1088 (emphasis added); see also Cefalu

v. Vill. of Elk Grove, 211 F.3d 416, 423-24 (7th Cir. 2000).

     Just as in Peralta, the disputes of fact at the summary

judgment stage and the courts’ rulings that Plaintiff may be able

to prove his case, does not mean that the jury is unable to find

that Plaintiff, in fact, did not prove his case at trial.

     The law of the case doctrine provides that a court will not

reexamine an issue previously decided by the same or higher court

in the same case.   United States v. Jingles, 702 F.3d 494, 499

(9th Cir. 2012).    The doctrine is a judicial invention designed

to aid in the efficient operation of court affairs.   Milgard

Tempering, Inc. v. Selas Corp. of Am., 902 F.2d 703, 715 (9th

Cir. 1990).   The trial court is not bound by a prior decision on

factual or legal issues where evidence presented in a subsequent

trial is substantially different than previously presented.     Pit


                                 26
River Home and Agric. Coop Ass’n v. United States, 30 F.3d 1088,

1096-97 (9th Cir. 1994).

     The Court explained in its order on summary judgment that

genuine disputes of material fact prevented a ruling on the

substance of the excessive force claim or the question of

qualified immunity.     (Summary Judgment Order at pp. 31-36, ECF

No. 224).   The Court stated there were multiple, complex,

material disputes of fact that were present at the time of the

summary judgment ruling, including:

     There are questions of fact as to the use and
     effectiveness of the Taser triggered by Officer Chung.
     There are questions as to the extent that Haleck posed
     a threat to the Officers and others. There is a
     question about the immediacy and level of threat the
     traffic on South King Street posed during the incident.

     (Id. at p. 224).

     On appeal, the Ninth Circuit Court of Appeals agreed that

qualified immunity could not be granted based on the limited

record at summary judgment.     The Appellate Court viewed the facts

in the light most favorable to Plaintiff and drew all reasonable

inferences in his favor and affirmed the District Court’s denial

of qualified immunity.     (Ninth Circuit Memorandum at p. 2, ECF

No. 241).

     Plaintiff seeks to view all of the evidence in the light

most favorable to him and to draw all inferences in his favor,

but he ignores both the legal standard and the differences

between the limited evidence available at summary judgment and

                                  27
the overwhelming evidence that was provided at trial.

     The amount and depth of evidence set forward at trial was

drastically different from the limited evidence that was

available at summary judgment.    The doctrine of “law of the case”

is not applicable when the trial court is receiving actual

evidence at trial, that is significant, new evidence following

adjudication of an issue by the appellate court.   Hagood v.

Sonoma Cty. Water Agency, 81 F.3d 1465, 1473 (9th Cir. 1996).

     At trial, there was significant evidence of the immediate

danger that Haleck posed to himself, others, and the Defendant

Officers.   The trial evidence included testimony that cars and a

Honolulu City Bus passed through the street, less than 15 feet

from Haleck and the Officers.    The trial evidence also included

the eyewitness testimony of Sandy Apana and Chad Kumagai that

corroborated the Defendant Officers’ testimony that they each

perceived Haleck as creating an immediate danger to himself, the

Officers, and other bystanders.

     There was also significant, new evidence concerning the

ineffectiveness of both the Taser and the pepper spray.    The

trial evidence included medical evidence that Haleck’s cause of

death was due to methamphetamine intoxication and not force

applied by the Officers.

     There was an absence of evidence to support Plaintiff’s

theory of the case at trial.    Plaintiff provided no evidentiary


                                  28
basis for many of the inferences that Plaintiff requested the

jury to conclude in his favor.

      Plaintiff’s argument based on the doctrine of law of the

case is wholly misplaced.


II.   The Weight Of The Evidence Supports The Jury’s Verdict


      The standard for overturning a jury verdict and entering a

contrary judgment or ordering a new trial based on the weight of

the evidence is very high.     Settlegoode v. Portland Pub. Schs.,

371 F.3d 503, 512 (9th Cir. 2004).     The court will direct

judgment as a matter of law only if “the evidence permits only

one reasonable conclusion, and that conclusion is contrary to the

jury’s verdict.”    Josephs, 443 F.3d at 1062.   As explained above,

the court must review the evidence “in the light most favorable

to the nonmoving party and draw all reasonable inferences in that

party’s favor.”    Id.   A jury’s verdict must be upheld if it is

supported by substantial evidence, which is evidence adequate to

support the jury’s conclusion, even if it is also possible to

draw a contrary conclusion.     Pavao v. Pagay, 307 F.3d 915, 918

(9th Cir. 2002).

      Substantial evidence supports the jury’s determination that

the Defendant Officers did not use excessive force in violation

of the Fourth Amendment to the United States Constitution.

      Whether an individual has been subjected to excessive force


                                  29
pursuant to the Fourth Amendment requires consideration of the

reasonableness standard set forth in Graham v. Connor, 490 U.S.

386, 395-96 (1989).    The Graham factors balance the nature and

quality of the intrusion on the individual’s Fourth Amendment

interests against the countervailing governmental interests at

stake.   Id.   The factors include whether the suspect poses an

immediate threat to the safety of the officers or others, the

severity of the crime at issue, and whether he is actively

attempting to evade arrest by flight.     Id.

     The Ninth Circuit Court of Appeals has explained that the

“immediacy of the threat posed by the suspect is the most

important factor.”    Gonzalez v. City of Anaheim, 747 F.3d 789,

793 (9th Cir. 2014).    The Graham factors are not exhaustive, but

rather, the jury must consider the totality of the circumstances.

Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir. 2010).

     Police officers are not required to use the least intrusive

degrees of force possible.    Forrester v. City of San Diego, 25

F.3d 804, 807-08 (9th Cir. 1994).     This is, in part, because,

“The calculus of reasonableness must embody allowance for the

fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a

particular situation.”    Graham, 490 U.S. at 396-97.

     Evidence at trial demonstrates that at the time of the


                                 30
incident, Haleck was wearing dark clothing and walking in the

middle of a busy, six-lane street in Downtown Honolulu, Hawaii,

after 8:00 p.m. at night, and that the street was dimly lit.

(Trial Tr. Day 2 at pp. 82-83, ECF No. 383; Trial Tr. Day 5 at p.

90, ECF No. 386; Trial Tr. Day 6 at pp. 12-13, EF No. 397).

     Haleck posed an immediate threat of danger to himself, the

public, and the Defendant Officers.    (Trial Tr. Day 1 at pp. 100,

110, 156, ECF No. 382; Trial Tr. Day 5 at pp. 90, 93, ECF No.

386; Trial Tr. Day 6 at pp. 13-15, ECF No. 397).    Eyewitnesses

Sandy Apana and Chad Kumagai testified that cars were driving

down the street near Haleck, and were required to change lanes to

avoid an accident while Haleck was zigzagging and evading the

Defendant Officers as they attempted to detain him.    (Trial Tr.

Day 5 at p. 91, ECF No. 386; Trial Tr. Day 6 at pp. 13-15, ECF

No. 397).

     A Honolulu City Bus, upon which Apana was a passenger,

passed approximately 10 to 15 feet from Haleck and the Officers.

(Trial Tr. Day 4 at p. 48, ECF No. 385; Trial Exhibit 24).    The

Defendant Officers perceived the threat and according to Officer

Kardash, “We were all in danger of being run over by a car.”

(Trial Tr. Day 4 at p. 27, ECF No. 385).

     Officers Chung, Critchlow, and Kardash each instructed

Haleck to move to the sidewalk.    Haleck refused to comply with

their commands.   (Trial Tr. Day 1 at pp. 100, 154-55, 163, ECF


                                  31
No. 382; Trial Tr. Day 2 at p. 82, ECF No. 383; Trial Tr. Day 3

at p. 25, ECF No. 384; Trial Tr. Day 4 at pp. 8-9, ECF No. 385).

Haleck took a fighting stance directed toward Officer Samantha

Critchlow and physically charged at Officer Stephen Kardash.

(Trial Tr. Day 2 at p. 83, ECF No. 383; Trial Tr. Day 4 at pp. 8-

9, ECF No. 385).   Haleck evaded the Officers and ran from them to

avoid being detained.   (Trial Tr. Day 1 at p. 108, ECF No. 382;

Trial Tr. Day 2 at pp. 83, 151, ECF No. 383; Trial Tr. Day 3 at

p. 25, ECF No. 384).

     The Defendant Officers first warned Haleck that they would

use pepper spray and then a Taser if he continued to disobey

their commands to move to the sidewalk.   Haleck continued to

ignore the Defendant Officers’ instructions.   (Trial Tr. Day 1 at

pp. 163-64, ECF No. 382; Trial Tr. Day 3 at p. 35, ECF No. 384;

Trial Tr. Day 5 at p. 94, ECF No. 386).

     The Defendant Officers attempted to use pepper spray and a

Taser to control Haleck, but the devices had no effect on him.

(Trial Tr. Day 1 at pp. 110, 113-15, 117, 157, 161-63, 168-71,

ECF No. 382; Trial Tr. Day 2 at p. 82, ECF No. 383; Trial Tr. Day

3 at pp. 34, 38-39, 48, ECF No. 384; Trial Tr. Day 4 at pp. 16,

46, ECF No. 385; Trial Tr. Day 5 at pp. 94-95, ECF No. 386).

     It was only when Haleck tripped on his falling shorts and

fell to the ground that they were able to remove him from the

busy street.   (Trial Tr. Day 2 at pp. 13-14, ECF No. 383; Trial


                                32
Exhibit 24).    Even then, Haleck continued to try and avoid

detention.   He struggled with the Officers, tried to push himself

up, kicked his legs, and screamed.    (Trial Tr. Day 2 at p. 15,

ECF No. 383; Trial Tr. Day 3 at pp. 49, 159, 168-69, ECF No. 384;

Trial Tr. Day 4 at pp. 16-17, ECF No. 385).

     Expert testimony from medical doctors Christopher Happy and

Stacey Hail explained that neither the use of the Taser nor the

use of the pepper spray contributed to Haleck’s death.    (Trial

Tr. Day 1 at p. 58, ECF No. 382; Trial Tr. Day 5 at pp. 22, 35-

41, ECF No. 386).

     There was no expert testimony that either the use of the

pepper spray or the Taser caused or contributed in any way to

Haleck’s death.

     The jury considered all of the evidence and found Officer

Chung, Officer Critchlow, and Officer Kardash reasonably believed

that Haleck posed an immediate danger to himself, the public, and

to the Officers.    (Trial Tr. Day 1 at p. 109, ECF No. 382; Trial

Tr. Day 2 at p. 6, ECF No. 383; Trial Tr. Day 4 at pp. 27, 48,

ECF No. 385).

     The jury also credited the testimony of police practices’

expert Dr. John Peters.    Dr. Peters testified that the Defendant

Officers’ use of force complied with national standards and

guidelines given the immediate threat that Haleck posed to

himself, the Officers, and others.    (Trial Tr. Day 5 at pp. 128-


                                 33
29, ECF No. 386).   The jury is permitted to credit the testimony

of one expert witness over another, and “it would be

inappropriate for the Court to substitute its own view for the

conclusions reached by the jury after hearing all the competing

evidence.”   Beckway v. DeShong, 2012 WL 1355744, at *4 (N.D. Cal.

Apr. 18, 2012).   It is not the Court’s role to second-guess the

jury’s credibility findings.   Johnson v. Paradise Valley Unified

Sch. Dist., 251 F.3d 1222, 1227 (9th Cir. 2001).

     There was substantial evidence to permit the jury to find

that the Defendant Officers’ actions were objectively reasonable

in light of the totality of the facts and circumstances.

Plaintiff’s analysis of the Graham factors ignores both the law

and the evidence.   Plaintiff’s Motion attempts to improperly cast

the facts in the light most favorable to the Plaintiff, and it

ignores the standard of review that the law requires.   Gray v.

Bd. of Cty. Com’rs of Frederick Cty., 551 Fed. Appx. 666, 675-76

(4th Cir. Jan. 8, 2014) (finding a proper review of the evidence

demonstrates that the jury was entitled to find that the officer

did not use excessive force when he deployed a Taser multiple

times at a suspect who posed an imminent safety threat).

     There was substantial evidence concerning the Graham factors

upon which the jury relied.    There was evidence that the Officers

did not know if Haleck was armed; evidence that Haleck did not

comply with the Officers’ verbal commands; evidence that Haleck


                                 34
presented an immediate threat to himself, the public, and the

Officers in a busy street with on-coming traffic; and evidence

that neither the use of the pepper spray nor the Taser was

effective and did not cause any incapacitation of Haleck.    Little

v. City of Richmond, 2015 WL 3543127, *5 (N.D. Cal. June 5, 2015)

(finding the jury was permitted to find the officer acted

reasonably in each deployment of the Taser because the officer

was concerned the plaintiff was armed, the first two deployments

of the Taser were ineffective, and the plaintiff was actively

resisting arrest); Soto v. City of New York, 283 F.Supp.3d 135,

139-42 (S.D.N.Y. 2017); Cavanaugh v. Woods Cross City, 718 F.3d

1244, 1251 (10th Cir. 2013) (upholding a jury verdict that the

defendant officer did not use excessive force in deploying a

Taser where there was sufficient evidence for the jury to find

that the suspect posed an immediate threat to the safety of the

officers and others).

     The evidence was far from being so clearly in the

Plaintiff’s favor that it permits only one reasonable conclusion

in his favor.   Go Daddy Software, Inc., 581 F.3d at 961.


III. Plaintiff’s Motion For A New Trial


     Plaintiff, in the alternative, moves for a new trial

pursuant to Federal Rules of Civil Procedure 59(a) and 60(b).

Pursuant to Federal Rule of Civil Procedure 59(a), a district


                                35
court has discretion to grant a new trial where a verdict is

based on false or perjurious evidence or to prevent a miscarriage

of justice.   Molski v. M.J. Cable, Inc., 481 F.3d 724, 729 (9th

Cir. 2007).   The decision whether to grant a motion for a new

trial lies within the discretion of the trial judge.   Merrick v.

Paul Revere Life Ins. Co., 500 F.3d 1007, 1013 (9th Cir. 2007).

     Federal Rule of Civil Procedure 60(b) provides that on

motion and upon such terms as are just, the Court may relieve a

party from a final judgment, order or proceeding due to mistake,

newly discovered evidence, fraud, misrepresentation, misconduct

by an opposing party, or other reason justifying relief from the

operation of the judgment.   Fed. R. Civ. P. 60(b).

     Relief pursuant to Rule 60(b) is to be used sparingly as an

equitable remedy to prevent manifest injustice and is to be

utilized only where extraordinary circumstances exist.   Harvest

v. Castro, 531 F.3d 737, 749 (9th Cir. 2008).


     A.   Use Of The Term “Homicide” At Trial


     Plaintiff requests a new trial on the basis that the Court

limited both Parties’ use of the word “homicide” during trial.

Plaintiff attempts to re-litigate the Court’s ruling on the

Motions in Limine.   The Court addressed the use of the term

“homicide” in its Order #2 On Defendants’ Motions in Limine.

(ECF No. 352).   The Court explained, as follows:


                                36
     The meaning of “homicide” for purposes of this case is
     limited to the autopsy report and the death
     certificate. The term “homicide” cannot be put before
     the jury until the term has been explained by the
     medical experts Dr. Christopher Happy and/or Dr. Stacey
     Hail. Only the two qualified medical experts may
     explain the meaning of “homicide” within the context of
     the autopsy report and the death certificate.

     (Id. at pp. 15-16, ECF No. 352).

     The Court is permitted to limit the use of legal terminology

that may confuse or mislead the jury.    Federal Rule of Evidence

403; Crawford v. City of Bakersfield, 2016 WL 5870209, *8 (E.D.

Cal. Oct. 6, 2016) (granting defendants’ motion in limine to

exclude terms such as “murder,” “homicide” and killed” as it

relates to the manner of decedent’s death).    Homicide has both a

legal and a scientific explanation, and the Court limited the

Parties’ use of the term so as not to confuse or manipulate the

jury due to common perceptions that the word “homicide” is

equivalent to “murder.”

     Plaintiff was given ample opportunity to ask questions of

Dr. Christopher Happy, the medical examiner who listed

“homicide,” as the manner of death.    (Trial Tr. Day 1 at pp. 52-

59, ECF No. 382).   Plaintiff was able to introduce the death

certificate into evidence and publish the Exhibit to the jury.

(Trial Exhibit 39).   Plaintiff was also able to cross-examine Dr.

Stacey Hail about the term.    (Trial Tr. Day 5 at p. 54, ECF No.

386).   Plaintiff was able to discuss “homicide” at length during

his closing arguments.    (Trial Tr. Day 7 at pp. 45-49, 67, ECF

                                 37
No. 388).

     Plaintiff has not demonstrated how any limitation on his use

of the term “homicide” would support granting a new trial.


     B.      Introduction Of Evidence Concerning “Excited Delirium
             Syndrome” At Trial


     Plaintiff argues that he is entitled to a new trial on the

basis that the Court permitted Dr. Stacey Hail to provide her

expert opinion on the cause of Haleck’s death due to

methamphetamine-induced excited delirium syndrome.

     Again, Plaintiff attempts to re-litigate the Court’s rulings

on the Motions in Limine.     The Court addressed the issues

concerning Haleck’s cause of death in Order #1 On Plaintiff’s

Motions In Limine.     (ECF No. 351).

     The Court found that expert Dr. Stacey Hail had the

requisite training, education, and skill to testify as an expert

concerning cause of death and that her methods were based on

reliable data, principles, and methods.     The Court cited to

numerous federal cases that have permitted Dr. Hail to testify as

an expert witness in similar cases.     (Order #1 at p. 4, ECF No.

351).     The Court also cited to numerous cases rejecting Daubert

challenges to the admissibility of expert testimony concerning

cause of death based on excited delirium syndrome, including

Ninth Circuit case law that has permitted district courts to

admit expert testimony regarding excited delirium syndrome in

                                  38
cases brought pursuant to 42 U.S.C. § 1983.   (Order #1 at pp. 5-

9, ECF No. 351).

     Contrary to Plaintiff’s argument, Plaintiff was not limited

in cross-examining Stacey Hail about the cause of death.

Plaintiff had the opportunity to cross-examine Dr. Hail about her

opinions as to cause of death at length.   (Trial Tr. Day 5 at pp.

43-87, ECF No. 386).   There was also extensive cross-examination

about Dr. Hail’s reliance upon the American College of Emergency

Physicians’ “Excited Delirium Task Force White Paper Report To

The Council And Board Of Directors,” Trial Exhibit 79.   (Trial

Tr. Day 5 at pp. 46, 58, 60-65, 84, ECF No. 386).

     The Court properly limited the cross-examination of Dr.

Stacey Hail where it was outside the scope of direct and where

Plaintiff’s counsel violated the Court’s Order #3 On Motions in

Limine.   Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)

(explaining that trial courts have “wide latitude” to impose

reasonable limits on cross-examination).

     Plaintiff claims that excited delirium is “highly

controversial,” but he introduced no expert testimony to support

his position.   Plaintiff chose not to obtain his own expert to

either establish his theory of the case or to refute the

Defendants’ admissible evidence concerning excited delirium

syndrome.   Plaintiff now attempts to re-litigate the issue and

seeks a second chance to rebut Defendants’ evidence.   Plaintiff


                                39
has not demonstrated that a new trial is warranted on this basis.


     C.     Plaintiff’s Attacks On Opposing Counsel


     Misconduct by trial counsel results in a new trial if the

flavor of misconduct sufficiently permeates an entire proceeding

such that it is clear that the jury was influenced by passion and

prejudice in reaching its verdict.    Kehr v. Smith Barney, Harris

Upham & Co., Inc., 736 F.2d 1283, 1286 (9th Cir. 1984).    The

moving party must demonstrate that opposing counsel’s misconduct

substantially interfered with the moving party’s ability to

present its case.    Cal. Sansome Co. v U.S. Gypsum, 55 F.3d 1402,

1405 (9th Cir. 1995).

     Plaintiff has not demonstrated that any improper statements

by Defendants’ counsel impacted the proceeding so substantially

to warrant a new trial.    Contrary to Plaintiff’s allegations,

Defendants’ counsel did not violate the Court’s Motion in Limine

Order #3.    The Court had extensive discussions with the Parties

regarding Haleck’s numerous car accidents and the previous

altercations with the police, which took place on March 15, 2015,

the night before the Subject Incident of March 16, 2015.    The

Court permitted Defendants to introduce limited evidence that on

March 15, 2015, Haleck was involved in multiple car accidents,

Haleck used methamphetamine on that date, and Haleck sustained

physical injuries and required medical attention.     (Order #3 On


                                 40
Motions In Limine, ECF No. 361).     Although there was a dispute as

to the actual number of car accidents Haleck was involved in on

the prior night, Defendants’ counsel’s statement that Haleck was

involved in four car accidents on March 15, 2015 was consistent

with the evidence that the Court permitted to be introduced

pursuant to its Order #3 On Motions in Limine.

     Any alleged harm based on counsel stating “four” accidents

rather than “multiple” accidents is not substantial.    The jury

was instructed that the arguments and statements by the attorneys

are not evidence. (Court’s Jury Instructions No. 3, “Remember

that questions, statements, objections, and arguments by the

lawyers are not evidence,” ECF No. 370).

     Plaintiff also has failed to demonstrate that any delay by

Defendants’ counsel in bringing the Taser darts to court

substantially interfered with his ability to present his case.

Plaintiff was able to present the evidence to the jury and was

able to examine his witness, Dr. Irminne Van Dyken, about the

darts.   See S.E.C. v. Jasper, 678 F.3d 1116, 1129 (9th Cir.

2012).

     Finally, Plaintiff makes reference in his Motion that “this

was but one of many instances of opposing counsel’s tactics

during trial that prejudiced Plaintiff in the presentation of his

case.”   (Pla.’s Motion at p. 19, ECF No. 381-1).   Plaintiff must

raise the issue in order for the Court to address it.    Vague


                                41
references to “many instances” does not allow the Court to

evaluate Plaintiff’s allegations.

     Plaintiff has not established a basis for a new trial based

on conduct by Defendants’ counsel.


     D.     Plaintiff’s Unspecified Claims Of Bias


     Plaintiff requests a new trial before a different District

Court Judge based on general allegations of bias.    Plaintiff

fails to make specific arguments as to how the Court was biased

against him other than ruling in the opposing party’s favor.

     The fact that a judge has made rulings adverse to a party,

standing alone, is not a basis for disqualification.    Liteky v.

United States, 510 U.S. 540, 555 (1994).    Opinions formed by the

judge on the basis of facts introduced or facts occurring in the

course of the proceedings do not constitute a basis for a bias

motion “unless they display a deep-seated favoritism or

antagonism that would make fair judgment impossible.”    Id.

Judicial remarks that are critical or disapproving of, or even

hostile to, counsel, the parties, or their cases, ordinarily do

not support a bias or partiality challenge.    Id.; see United

States v. Hernandez-Escarsega, 886 F.2d 1560, 1581 (9th Cir.

1989).    A judge’s ordinary efforts at courtroom administration,

including stern or short-tempered remarks, do not support a

finding of bias.    Liteky, 510 U.S. at 556.


                                 42
     Plaintiff has not filed a motion for recusal or

disqualification.   Plaintiff has not specified any basis for bias

other than rulings against him.    For example, Plaintiff states in

a footnote that, “Notwithstanding the discussion of the numerous

instances of bias and prejudice in this memorandum, there are

other instances where the Court’s handling of other pre-trial and

trial matters such as jury selection and the Court’s different

treatment of Plaintiff’s and Defendant Officers’ counsel

demonstrate the Court’s bias and prejudice.    Plaintiff does not

waive the discussion of these other instances of the Court’s bias

and prejudice on appeal.”    (Pla.’s Motion at p. 18, n. 2, ECF No.

381-1).

     The Court cannot address allegations that Plaintiff fails to

raise before it.    It is for the Appellate Court to decide whether

Plaintiff can raise issues on appeal that were not exhausted

before the District Court.


     E.   Treating Physician’s Testimony


     Plaintiff argues that he is entitled to a new trial on the

basis that the Court limited Dr. Irminne Van Dyken’s testimony

because she was not disclosed by Plaintiff as an expert witness

and did not provide a written report.

     Again, Plaintiff attempts to re-litigate the Court’s rulings

on the Motions in Limine.    The Court addressed the issues


                                  43
concerning Dr. Van Dyken’s testimony when it granted, in part,

and denied, in part, Defendants’ Motion in Limine No. 13 to

Exclude Queen’s Medical Center Doctors and Nurses From Opining On

Cause Of Death Or The Existence Of Taser Probe Wounds Or Marks in

its Order #2 On Plaintiff’s Motions In Limine.   (ECF No. 352).

     The Court largely denied Defendants’ Motion and permitted

Plaintiff to ask Dr. Van Dyken about her observations and

treatment of Haleck, including evidence about the Taser probes

and her opinion as to cause of death as it was formed during the

time that she treated Haleck.   Plaintiff was specifically

permitted to elicit testimony about Dr. Van Dyken’s preliminary

medical report as to Haleck’s cause of death when she treated him

in the emergency room.   Dr. Van Dyken testified that Haleck died

from anoxic brain injury after a cardiac arrest.   (Trial Tr. Day

2 at p. 137, ECF No. 383).

     Plaintiff acknowledges that it did not designate Dr. Irminne

Van Dyken as an expert and did not provide a written expert

report pursuant to Fed. R. Civ. P. 26.   The Court ruled in its

Order #2 on Motions in Limine that as a treating physician, Dr.

Van Dyken was allowed to testify about personal observations and

treatment of Haleck.   She testified that she removed Taser probes

from Haleck’s skin, but she did not know if the Taser was

effective because she was not at the scene and there were no

burns marks on his skin to indicate electrocution.   (Trial Tr.


                                44
Day 2 at pp. 113, 135-36, ECF No. 383).

      Dr. Van Dyken’s testimony overstepped her role as a lay

witness.   She opined that the presence of the probes made her now

“wonder why [Haleck] went into cardiac arrest,” despite the fact

that there was no physical evidence of electrocution.   (Trial Tr.

Day 2 at p. 134, ECF No. 383).   Such testimony was not part of

Dr. Van Dyken’s medical opinion that was formed during the course

of treatment.   Dr. Van Dyken’s detailed records of her medical

treatment of Haleck on March 16 and 17, 2015 do not indicate that

Haleck was electrocuted.   (Trial Exhibit 57).

     A lay witness treating physician is not permitted to provide

expert medical opinions unless the opinion was formed at the time

of treatment.   Goodman v. Staples The Office Superstore, LLC, 644

F.3d 817, 826 (9th Cir. 2011) (explaining that a treating

physician is only exempt from Rule 26(a)(2)(B)’s written report

requirement to the extent that his opinions were formed during

the course of treatment); see Morris v. Bland, 666 Fed. Appx.

233, 239 (4th Cir. 2016) (upholding the exclusion of testimony

from lay witness treating physicians concerning proximate cause

where the opinions were not formed during the course of

treatment).   The Court did not to strike the testimony but gave a

curative instruction and reiterated at side bar that a treating

physician who did not file a written expert report is limited to

lay witness testimony and is not permitted to provide


                                 45
inadmissible expert medical opinion.    (Trial Tr. Day 2 at pp.

139-43, ECF No. 383).

     A new trial is not warranted on account of Dr. Van Dyken’s

testimony.


     F.     Experts Cannot Testify As To Legal Conclusions


     Plaintiff argues that he is entitled to a new trial because

the Court prevented his expert from providing legal opinions to

the jury.    Specifically, Plaintiff claims that Dr. Richard

Lichten should have been permitted to given an expert opinion

about the ultimate legal issue in the case.

     Plaintiff’s argument, again, attempts to re-litigate the

Court’s rulings on the Motions in Limine.    The Court stated in

its Order #2 On Motions In Limine (ECF No. 352) that Mr. Lichten

could testify as a police practices expert but could not testify

as to the ultimate legal conclusion.

     Plaintiff sought to elicit testimony from Mr. Lichten that

the Defendant Officers acted unreasonably in violation of the

Fourth Amendment.    An expert witness may not testify about a

legal conclusion or the ultimate legal issue in the case.      Fed.

R. Evid. 704(a); Hangarter v. Provident Life and Acc. Ins. Co.,

373 F.3d 998, 1016 (9th Cir. 2004).    Police practices experts may

testify as to law enforcement standards and procedures and

whether the officers’ actions comported with such standards and


                                 46
procedures.   Abdullahi v. City of Madison, 423 F.3d 763, 772 (7th

Cir. 2005).   Police practices experts may not testify whether the

officers’ actions were “reasonable” or “excessive” because those

are ultimate issues left to the trier of fact.   United States v.

Williams, 343 F.3d 423, 435-36 (5th Cir. 2003) (finding admission

of testimony that the shooting of the suspect was not reasonable

was error, because reasonableness under the Fourth Amendment is a

legal conclusion); Hygh v. Jacobs, 961 F.2d 359, 364 (2d Cir.

1992) (finding expert testimony that the officer’s use of force

was not justified under the circumstances and totally improper

constituted an impermissible legal conclusion); Vaughn v. City of

Los Angeles, 2017 WL 8786868, *3 (C.D. Cal. Oct. 30, 2017)

(explaining that the expert could not render an opinion that the

officer’s use of force was “reasonable” because it was a legal

conclusion); N.W. v. City of Long Beach, 2016 WL 9021966, *2-*3

(C.D. Cal. June 7, 2016) (precluding the expert from providing an

opinion as to whether the force used a reasonable); see Specht v.

Jensen, 853 F.2d 805, 810 (10th Cir. 1988) (en banc); Berry v.

City of Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994) (finding

expert could not testify that the City acted with deliberate

indifference).

     Plaintiff was also limited in asking hypothetical questions

to Mr. Lichten that were not based on evidence in the record.

There was no evidence in the record that the Defendant Officers


                                47
had any prior knowledge that Haleck suffered from a mental

illness and there was no evidence that the Defendant Officers

were told that Haleck suffered from any mental illness before

they encountered him.

     The Defendant Officers did not know of Haleck’s accidents,

drug use, or medical condition that the other officers had

encountered the previous night on March 15, 2015.   The Court

allowed Mr. Lichten to testify about how he believed the Officers

should have behaved if they suspected that Haleck was mentally

ill or on drugs, rather than if they had actual knowledge.

(Trial Tr. Day 3 at pp. 98-99, ECF No. 384).

     Plaintiff has not demonstrated that a new trial is warranted

based on Mr. Lichten’s testimony.


     G.   Jury Instructions


     The District Court has substantial latitude in tailoring

jury instructions.   Gilbrook v. City of Westminster, 177 F.3d

839, 860 (9th Cir. 1999).   If a party claims than an erroneous

jury instruction was given, the erroneous instruction is not

grounds for granting a new trial unless the error affects the

essential fairness of the trial and a new trial is necessary to

achieve substantial justice.   Jazzabi v. Allstate Ins. Co., 278

F.3d 979, 985 n.24 (9th Cir. 2002).

     Prejudice resulting from an erroneous jury instruction is


                                48
presumed unless it is more probable than not that the jury would

have reached the same verdict had it been properly instructed.

Clem v. Lomeli, 566 F.3d 1177, 1183 (9th Cir. 2009).

     Plaintiff challenges the Court’s use of the language in the

Ninth Circuit Model Jury Instruction 9.20 that defines

“intentionally” with respect to the separate “seizures” that

formed the basis of Plaintiff’s Fourth Amendment claim.       Nothing

about the Court’s use of the model instruction was inaccurate or

misleading.    Brown v. Villaraigosa, 637 Fed. Appx. 1001, 1004

(9th Cir. Jan. 26, 2016).

     Plaintiff also challenges the Court’s tailoring of the

language in the Ninth Circuit Model Jury Instruction 9.25 that

provides factors for the jury to evaluate in assessing a Fourth

Amendment excessive force claim.      The Court omitted language

concerning “whether it should have been apparent to the officers

that the person he used force against was emotionally disturbed.”

9th Cir. Model Instruction 9.25.      The Court omitted the

instruction based on the lack of evidence that had been put

forward as to whether the Defendant Officers had knowledge or

should have had knowledge that Haleck was “emotionally

disturbed.”    There was evidence that the Defendant Officers

believed that Haleck may have been on drugs or may have been

intoxicated.    There was insufficient evidence to support a jury

instruction as to whether it was apparent or should have been


                                 49
apparent to the Defendant Officers at the time of the subject

incident that Haleck was “emotionally disturbed.”    This was not a

case where the Officers had a history with the suspect and either

knew of the suspect’s mental illness or were told by dispatch

that the suspect suffered from or was suspected of suffering from

a mental illness.   Even if the Court had included the

instruction, nothing about the jury’s verdict indicates that the

omission prejudiced the Plaintiff.    Clem, 566 F.3d at 1183.

     Plaintiff also argues that the Court should have included

jury instructions for terms such as “intermediate level of force,

failure to comply not active resistance, misdemeanor offenses,

homicide, and punitive damages.”     These proposed instructions are

not included in the Ninth Circuit’s Model Civil Jury Instructions

which contain a detailed section of § 1983 excessive force

instructions.   Plaintiff’s proposed instructions were confusing

and misleading.   Lewis v. Cty. of San Diego, 2017 WL 3582960, *16

(S.D. Cal. Aug. 18, 2017) (rejecting plaintiff’s motion for a new

trial based on a request for misleading and confusing Section

1983 jury instructions).   The Court properly excluded a punitive

damages instruction based on its ruling on Defendants’ Rule 50(a)

Motion with respect to punitive damages.    (Order on Punitive

Damages, ECF No. 377).

     Plaintiff has failed to demonstrate that he was unduly

prejudiced based on the Court’s jury instructions such that he is


                                50
entitled to a new trial.


     H.    Plaintiff Failed To Timely Disclose His Closing
           Argument Demonstrative Aid


     For the first time in his Reply, Plaintiff challenges the

limitations in the use of his proposed demonstrative aid at

closing.   Issues raised for the first time in a reply brief are

considered waived.   Eberle v. City of Anaheim, 901 F.2d 814, 818

(9th Cir. 1990).

     Even considering the merits of Plaintiff’s argument, the

Court did not err in limiting Plaintiff.     Plaintiff was required

to disclose all demonstrative aids on or before April 23, 2019.

(Scheduling Order, ECF No. 248).      Plaintiff failed to do so, and

only presented the aid on the day of closing, more than a month

past the deadline, on the last day of trial, June 4, 2019.

     The aid also contained inaccurate and misleading

information, which Defendants raised before Plaintiff attempted

to use the aid.    The late disclosure prevented the Parties from

properly evaluating the accuracy of the information in the aid

and the Court properly excluded it.

//

//

//

//

//

                                 51
                           CONCLUSION


     Plaintiff’s Renewed Motion For Judgment As A Matter Of Law

Or, In The Alternative, Motion For New Trial (ECF No. 381) is

DENIED.

     IT IS SO ORDERED.

     Dated: January 31, 2020, Honolulu, Hawaii.




Gulstan E. Silva, Jr. as Personal Representative of the Estate of
Sheldon Haleck v. Christopher Chung; Samantha Critchlow; and
Stephen Kardash, Civil No. 15-00436 HG-KJM; ORDER DENYING
PLAINTIFF’S RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW OR, IN
THE ALTERNATIVE, MOTION FOR NEW TRIAL (ECF No. 381)
                                52
